     CASE 0:20-cv-01338-JRT-ECW Document 21 Filed 07/08/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


Linda Tirado,                                    Case No:   20-CV-01338 (JRT/ECW)


                Plaintiffs,


v.

City of Minneapolis; Minneapolis Chief                 AFFIDAVIT OF JOSEPH A.
of Police Medaria Arradondo in his                            KELLY
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity, Minnesota State Patrol Colonel
Matthew Langer, in his individual and
official capacity; and John Does 1-4, in
their individual and official capacities,

                Defendants.


       COMES NOW Affiant, Joseph A. Kelly, who being first duly sworn, upon his oath

and personal knowledge states as follows, to wit:

       1.       I am a shareholder with Kelly & Lemmons, P.A., attorneys for Defendant

Minneapolis Police Lieutenant Robert Kroll. I am licensed to practice in the State of

Minnesota and the United States District Court for the District of Minnesota. I am an

attorney of record in this matter.




                                             1
     CASE 0:20-cv-01338-JRT-ECW Document 21 Filed 07/08/20 Page 2 of 3




      2.       Attached hereto and marked as Exhibit 1 is a true and correct copy of the

Labor Agreement between the Police Officers’ Federation of Minneapolis and the City of

Minneapolis.

      3.       Attached hereto and marked as Exhibit 2 is a true and correct copy of the

Business Record Detail from the Minnesota Secretary of State available at

https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=b41c90d8-bad4-

e011-a886-001ec94ffe7f.




                                            2
     CASE 0:20-cv-01338-JRT-ECW Document 21 Filed 07/08/20 Page 3 of 3




FURTHER, your Affiant saith not.


                                           /s/ Joseph A. Kelly
                                           Joseph A. Kelly


STATE OF MINNESOTA )
                 ) ss.
COUNTY OF RAMSEY )

On this 8th day of July 2020, before me personally appeared Joseph A. Kelly, to me known
to be the person described in and who executed the foregoing Affidavit, and acknowledged
that he executed the same as his free act and deed and that the facts therein stated re true to
his best information and belief.


                                           /s/ Rachel Nosbush
                                           Notary Public




                                              3
